[gvsq0pjmix5u000001.jpg]

Exhibit 10.1

 

 

McDERMOTT INTERNATIONAL, INC.

 

Director Restricted Stock Unit Grant Agreement

(May 2, 2019)

 

The Compensation Committee of the Board of Directors (the “Committee”) of
McDermott International, Inc. (“McDermott” or the “Company”) has approved a
grant to you of 18,541 Restricted Stock Units (“RSUs”) under the 2019 McDermott
International, Inc. Long-Term Incentive Plan (the “Plan”), to be made on May 2,
2019 (the “Date of Grant”).  The provisions of the Plan are incorporated herein
by reference. A copy of the Prospectus relating to the Plan, which includes a
copy of the Plan, has previously been made available to you.  

 

Any reference or definition contained in this RSU Grant Agreement (this
“Agreement”) shall, except as otherwise specified, be construed in accordance
with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, successors, assigns, estate or personal
representatives.  Whenever the words “you” or “your” are used in any provision
of this Agreement under circumstances where the provision should logically be
construed to apply to any beneficiary, successors, assigns, estate or personal
representative to whom any rights under this Agreement may be transferred by
will or by the laws of descent and distribution, they shall be deemed to include
any such person or estate.  This Agreement shall be subject to the Plan, as such
may be amended from time to time.  Capitalized terms not defined in this
Agreement but that are defined in the Plan shall have the respective meanings
ascribed to such terms in the Plan.  

 

Restricted Stock Units

RSU Award.  Each RSU represents a right to receive one Share on the Vesting Date
(as set forth in the “Vesting Requirements” paragraph below), provided the
vesting requirements set forth in this Agreement shall have been satisfied.  No
Shares are awarded or issued to you hereunder on the Date of Grant.

Vesting Requirements.  Subject to the “Forfeiture of RSUs” paragraph below, the
RSUs do not provide you with any rights or interest therein until they become
vested under one or more of the following circumstances (each such date a
“Vesting Date”)

 

•

100% of the RSUs will vest upon the first to occur of: (i) the first anniversary
of the Date of Grant or (ii) the date of the Company’s 2020 Annual Meeting of
Stockholders, subject to your continued service as a Director through the first
of such dates to occur;

 

 

•

100% of the RSUs will vest upon (1) the date of your termination of service as a
Director due to death or (2) your Disability; and

 

 

•

If a Change in Control of the Company occurs, Section 14 of the Plan will
control (provided that any reference therein to termination of employment shall
be deemed to refer to termination of service as a Director, and, for the
avoidance of doubt, your resignation at the request of the Company in connection
with a Change in Control will result in vesting of 100% of the RSUs).  

Forfeiture of RSUs.  RSUs which are not and do not become vested upon the
termination of your service as a Director pursuant to any of the foregoing
provisions shall, coincident therewith, terminate and be of no further force or
effect.

 

Additionally, in the event that, while you are performing services as a Director
for or on behalf of the Company, (a) you are convicted of (i) a felony or (ii) a
misdemeanor involving fraud, dishonesty or moral turpitude, or (b) you engage in
conduct that adversely affects or may reasonably be expected to adversely affect
the business reputation or economic interests of the Company, as determined in
the sole judgment of the Committee, then all RSUs and all rights or benefits
awarded to you under this Agreement shall be forfeited, terminated and withdrawn
immediately upon (1) notice to the Committee of such conviction pursuant to (a)
above or (2) final determination pursuant to (b) above by the Committee.  The
Committee shall have the right to suspend any and all rights or benefits awarded
to you hereunder pending its investigation and final determination with regard
to any such matters.

 

 

--------------------------------------------------------------------------------

 

Payment of RSUs.  RSUs shall be paid in Shares, which shall be distributed as
soon as administratively practicable, but in any event no later than 30 days,
after the applicable Vesting Date. Such Shares will be issued to you in
book-entry form in an account in your name with our transfer agent,
Computershare, absent other instructions from you, subject to the terms and
conditions of the Plan.

Tax Consequences; Withholding.  You are solely responsible for the taxes
associated with the Award, and you should consult with and rely on your own tax
advisor, accountant or legal advisor as to the tax consequences to you of the
Award.  A general description of the tax consequences relating to the type of
award provided through the Award is included in the Prospectus referred to
above.  Notwithstanding the foregoing, as provided by the Plan, the Company
shall have the right to deduct applicable taxes from the Shares otherwise
deliverable pursuant to this Award to the extent required by applicable law.  If
Shares are used to satisfy tax withholding, such Shares shall be valued at their
Fair Market Value on the date when the tax withholding is required to be made.

Securities and Exchange Commission Requirements.  Because you are a Section 16
insider, this type of transaction must be reported on a Form 4 before the end of
the second (2nd) business day following the Date of Grant.  Please be aware that
if you are going to reject the Award, you should do so as soon as possible to
avoid potential Section 16 liability.  Please advise Kim Wolford and Dennis Edge
immediately by e-mail or telephone call if you intend to reject this
grant.  Absent such notice of rejection, we will prepare and file the required
Form 4 on your behalf (pursuant to your standing authorization for us to do so)
within the required two business day deadline.

Transferability.  RSUs granted hereunder are non-transferable other than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Other Information

Nothing in this Agreement shall be interpreted as creating an employer/employee
relationship between you and the Company. Additionally, neither the action of
the Company in establishing the Plan, nor any provision of the Plan, nor any
action taken by the Company, the Committee or the Board of Directors under the
Plan, nor any provision of this Agreement shall be construed as constituting a
commitment, guarantee, agreement or understanding of any kind or nature that you
will continue to be elected as a Director.

This Award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and in its implementing regulations
(“Section 409A”), and ambiguous provisions, if any, shall be construed in a
manner that is compliant with or exempt from the application of Section 409A, as
appropriate.

By signing below or electronically accepting this Award, you (1) agree to the
terms and conditions of this Agreement, (2) confirm receipt of a copy of the
Plan, the Prospectus and all amendments and supplements thereto, and
(3) appoints the Secretary of the Company and each Assistant Secretary of the
Company as your true and lawful attorney-in-fact, with full power of
substitution in the premises, granting to each full power and authority to do
and perform any and every act whatsoever requisite, necessary, or proper to be
done, on your behalf which, in the opinion of such attorney-in-fact, is
necessary to effect the forfeiture of the Restricted Stock Units to the Company,
or the delivery of the Shares to you, in accordance with the terms and
conditions of this Agreement.               

 

Accepted by:

 

 

Date:

 

Signature

 

 